Ingraham, P. J. (dissenting):
I dissent. I think, considering the nature of the transaction and the entire failure of the plaintiffs to prove that the defendant’s intestate ever had any transactions with the plaintiffs, that there was a question of fact for the jury and their verdict should not be disturbed. The action is on an account stated. The account on its face does not show that it was an account against the decedent, and there is no evidence that the decedent ever had any transaction of the kind specified in this account with the plaintiffs. It might well be that this account *618was one which involved transactions for which the decedent was not personally liable, but which. it was to the interest of the plaintiffs to have him mark correct. To justify a recovery as of an account stated, it must appear, I think, on the face of the account, that by approving it the person against whom there is a balance admitted the correctness of the balance due from him. The mere fact that he wrote “ 0. K.” on this account and signed his name was not as I view it an admission that he was the one personally liable for the balance found due, as there was nothing on the face of the account that indicated that fact. The plaintiffs might easily have substantiated this claim by showing that they had transactions with the defendant’s intestate, or on his account, which were represented by the balance that on the face of the account was due from somebody so as to connect this account with the decedent’s business; but I do not think there was on the face of this account any admission that the decedent was liable to pay the balance due, and that fact was not supplied by other evidence.
I, therefore, think the judgment should be affirmed.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.